Citation Nr: 1620979	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  10-35 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 

INTRODUCTION

The Veteran performed active military service from October 1965 to October 1967.

This appeal arises to the Board of Veterans' Appeals (Board) from a July 2009-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, that in pertinent part denied service connection for hypertension.  The issue on appeal was previously remanded by the Board in August 2013.

The Veteran testified before the undersigned in a July 2011 videoconference Board hearing, the transcript of which is included in the record.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the issue on appeal was previously remanded by the Board in August 2013 in order to obtain an addendum report from the April 2009 VA diabetes mellitus compensation examiner.  

Specifically, the examiner was asked to review the pertinent medical history and address whether it was at least as likely as not that diabetes mellitus and/or his service-connected hearing loss disability had aggravated the Veteran's hypertension (emphasis added).

An addendum opinion was obtained in October 2013.  The VA examiner opined that the Veteran's condition was less likely than not "proximately due to or the result" of the Veteran's service-connected condition.  In support of this opinion, the examiner noted that elevated blood sugar and an elevated blood pressure readings were first noted in February 2004.  VA records showed that initial diagnoses of diabetes mellitus and hypertension were made in February 2009.  The examiner also cited to some medical literature which indicated that, while diabetes mellitus and hypertension were common diseases that coexisted at a greater frequency than chance alone would predict. . . "the etiology" of hypertension in the majority of diabetic patients could not be explained by underlying renal disease and remained "essential" in nature.  

The October 2013 VA examiner also noted a more recent medical article, which stated that, in patients with type 2 diabetes good renal function is protective against the "development" of hypertension.  The examiner reasoned that, there was no evidence of renal disease in the Veteran and both his estimated glomerular filtration rate and urinary microalbumin were normal.  Thus, the October 2013 examiner agreed with the previous April 2009 VA examiner's opinion that the Veteran's hypertension was less likely than not "related to" his diabetes mellitus.  The examiner also stated that a search of the medical literature provided no significant evidence that hearing loss could aggravate hypertension. 

The Board finds that the October 2013 VA examiner's addendum opinion is inadequate as it did not properly address the question of aggravation of hypertension by the service-connected diabetes disability as requested in the Board's August 2013 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).

Specifically, the examiner's rationale and cited medical literature appears to focus solely on the etiology of the Veteran's hypertension, and not aggravation by the service-connected diabetes disability.  Moreover, the examiner's opinion that the Veteran's hypertension was less likely than not "related to" his service-connected diabetes mellitus disability does not adequately address aggravation.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995) (the Court has suggested that general phrases such as "related to" are insufficient to address the question of aggravation under 38 C.F.R. § 3.310(b) (2015).  

Further, subsequent to the most recent supplemental statement of the case, the Veteran submitted private medical records, which according to the Veteran, show that he had elevated blood sugar prior to his diagnosis of hypertension.  As such, on remand, the examiner is asked to review these treatment records prior to rendering an opinion.
 
For these reasons, the Board finds that a new VA medical opinion is required on remand.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should return the claims file to the October 2013 VA examiner for an addendum report.  Any additional records in VBMS and/or Virtual VA must be made available to the examiner.  The examiner should review the pertinent medical history and note that review in the report.  The examiner must then address the following:

State whether it is at least as likely as not (50 percent or greater probability) that the service-connected diabetes mellitus disability has aggravated the Veteran's hypertension.  (Note: phrases such as "related to" are insufficient to address the question of aggravation).

The physician should offer a rationale for any conclusion in a legible report.  The Veteran may be re-examined, if necessary.  If the requested physician is not available, a qualified substitute may be used.

2.  After the development requested above has been completed to the extent possible, the AMC should re-adjudicate the service connection claim.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




